Citation Nr: 1326581	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-28 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1967 to October 1970.  The Veteran served in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Chicago, Illinois, Regional Office (RO) which denied service connection for hypertension.  In July 2009, the Veteran submitted a notice of disagreement.  In August 2011, the RO issued a statement of the case.  In October 2011, the Veteran submitted an Appeal to the Board (VA Form 9) from the denial of service connection for hypertension.  The Board has reviewed both the physical claims files and the "Virtual VA" file so as to insure a total review of the evidence.  

The July 2008 rating decision also denied an increased rating (evaluation) for left ear hearing loss.  The Veteran entered a notice of disagreement with this issue, and the RO issued a statement of the case as to this issue.  The Veteran did not submit a substantive appeal from the denial of an increased rating for left ear hearing loss; therefore, that issue is not on appeal, and will not be addressed in the Remand portion of this decision below.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.    

The representative's June 2013 Informal Hearing Presentation may be reasonably construed as advancing informal claims for service connection for right ear hearing loss and an increased rating for left ear hearing loss.  The claims have not been adjudicated by the RO; therefore, the Board does not have jurisdiction over them.  The claims are referred to the RO for appropriate action.  



REMAND

The Veteran asserts that service connection for hypertension is warranted secondary to the service-connected Type II diabetes mellitus.  In an October 2011 Appeal to the Board (VA Form 9), the Veteran wrote that "I was not diagnosed and/or prescribed medication for [hypertension] until 2004 (verifiable by data from the medical records retrievable from VAMC files)."  Clinical documentation of the cited VA treatment is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  

The report of a November 2007 VA diabetes mellitus examination states that hypertension was diagnosed and found "as likely as not to be secondary" to Type II diabetes mellitus.  A March 2008 addendum to the November 2007 VA examination report states that the examiner had changed his prior opinion and concluded that "the Veteran's hypertension is less likely as not caused by or related to secondary to diabetes."  An August 2011 VA evaluation conveys that "it is less likely than not that the Veteran's [hypertension] was caused by his [Type II diabetes mellitus]."  The VA opinions did not address whether hypertension had been aggravated (increased in severity beyond its normal progression) by a service- connected disability.  See 38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability).  

Accordingly, the issue of service connection for hypertension is REMANDED for the following action:

1.  VA treatment records.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran not already of record, including treatment provided in 2004.  

2.  Schedule a VA hypertension examination to assist in determining the current nature and etiology of hypertension.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance the following opinion: 

Is it as likely as not (a 50 percent or higher probability) that the Veteran's hypertension was permanently increased in severity beyond its natural progression due to the service-connected diabetes mellitus.  

All relevant records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Readjudicate the issue of service connection for hypertension, including as secondary to diabetes mellitus.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

